DETAILED ACTION
Applicant’s amendment filed 9/28/2022 has been fully considered. 
Claims 1-21 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding the rejection under 35 USC § 112, Examiner respectfully points out that “substantially” remains indefinite as there is not specific definition or meaning as to what constitutes “substantially the same function as the selected code function”, replacing an addition by another addition would cover this, regardless of the result. 
Regarding the rejection under 35 USC § 101, Examiner respectfully points out that it is mapped to a mental process as stated in the previous office action, page 3. Absent the system, neural network, etc, the claims are doing something that can be performed in the mind or with pen/paper, like traditional programming classes where code would be written by hand and certain portions replaced by other portions, that would accomplish the same as the replaced piece of code. 
Perhaps amending the claims to recite details specific to the neural network would help overcome this rejection.
It is further unclear what specifics of the neural network provide advantages, as the prior art already performs as claimed, using pen/paper or a neural network, or anything, to replace code portions with other code portions. 
Applicant’s arguments are not persuasive.
Code obfuscation is, and has been, the replacement of code by other code, to secure against reverse engineering, see Liepert (20090049425), Victorov (20070256061).
Regarding the arguments against Datta, while the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35  U.S.C. 102 rejection. See MPEP  § 2131.01.
A cursory reading of the cited portions of Datta would show Datta teaches to obfuscate source code by segments, or that source code corresponds to the claimed code and the segments correspond to the functions, Datta further teaches at pp.3-4. 
Contrary to Applicant’s arguments, Datta expressly teaches to “run the obfuscated code” (page 4)
Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in the claims is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 101
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, applying, and storing information/data. 
This judicial exception is not integrated into a practical application because they are broad enough to cover receiving, applying, and storing in the mind or with pen/paper, other than the generic computer components. 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, other than reciting “a system”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “a system” language, the claim encompasses a user receiving, applying/replacing some code for an equivalent code, and storing as introduction to elementary encryption and/or programming classes are taught. 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claim Rejections - 35 USC § 102
Claims 1-4, 7-11, 14-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta (NPL “DeepObfusCode: Source Code Obfuscation Through Sequence-to-Sequence Networks“).
Regarding claims 1, 8, and 15, Datta teaches A system configured for creating secured transformed code from input code, the input code having at least one code function that includes at least one function value, the system comprising: one or more hardware processors configured by machine-readable instructions to: / A method for creating secured transformed code from input code, the input code having at least one code function that includes at least one function value, the method comprising: / A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for creating secured transformed code from input code, the input code having at least one code function that includes at least one function value, the method comprising (abstract, introduction, background): 
receive input code (proposed solution, p.3); and 
apply an obfuscation algorithm to at least a portion of a selected code function of the input code to thereby create an obfuscated code portion having at least one obfuscated value that is different from the at least one function value, wherein the obfuscate code portion, when executed by a computer processor, has substantially the same function as the selected code function (p.2); 
wherein the obfuscation algorithm is executed by a neural network configured to approximate an obfuscation function (pp.3-4), 
the obfuscation function yielding a function output for each function input, for at least one function input, a corresponding additional output of the neural network does not correspond to the function output for the at least one input to thereby represent an expanded version of the function (pp.4-5); and 
store the obfuscated code portion on non-transient computer media to create obfuscated code having substantially the same function as the input code (pp.5,7).
Regarding claims 2, 9, and 16, Datta teaches wherein the neural network is trained with a set of input/function output pairs that correspond to the obfuscation function and at least one additional input/additional output pair that does not correspond to the obfuscation function (p.4).
Regarding claims 3, 10, and 17, Datta teaches wherein the at least one additional input/additional output pair is outside of the range of the set of function inputs (p.4).
Regarding claims 4, 11, and 18, Datta teaches wherein the outputs of the obfuscation algorithm approximate the function outputs of the obfuscation function within a predetermined range for a selected set of inputs (pp.5-6).
Regarding claims 7, 14, and 21, Datta teaches wherein the neural network includes an input layer, an output layer, and at least one hidden layer between the input layer and the output layer, wherein at least one hidden layer performs accepts a set of weighted inputs and produces an output through an activation function (pp.2-3, 7-8).
Claim Rejections - 35 USC § 103
Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Datta, and further in view of Gonzalez (20180150376).
Regarding claims 5, 12, and 19, Datta does not expressly disclose, however, Gonzalez teaches wherein the inputs to the neural network have x number of dimensions and the function input has y number of dimensions, and wherein x is greater than y (par.53-59).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Datta to use specific parameters for the neural network as taught by Gonzalez.
One of ordinary skill in the art would have been motivated to perform such a modification to allow for further approximation of programming logic (Gonzalez, par.59-71, 80-95).
Regarding claims 6, 13, and 20, Datta/Gonzalez teaches wherein only the dimensions of the function input are used in the obfuscated code (Gonzalez, par.53-59).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stump (20210096827) teaches replacing code, obfuscation, based on machine learning. Ghosh (20180268130), Yang (20170063923) teach code obfuscation based on machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419